ADAMKEWICZ, Senior Judge,
concurring in part and dissenting in part:
In the exercise of his sound discretion, the military judge denied the request for trial before a military judge, sitting alone, and in compliance with United States v. Butler, 14 M.J. 72 (C.M.A.1982), stated on the record his reasons for so doing. The reasons given did not have an extrajudicial source but were the result of judicial exposure during the course of the trial. Thus, the trial judge, not otherwise being disqualified to sit, was not required to sua sponte recuse himself, especially where, as here, the defense counsel, who not only failed to challenge the military judge or seek his recusal, expressly recognized that “the judge would be able to make a fair and impartial hearing of the evidence and sentence the accused accordingly.” See United States v. Bradley, 7 M.J. 332 (C.M.A. 1979). If a military judge is not disqualified to sit as judge alone, he is not disqualified to sit with members. Cf United States v. Sherrod, 26 M.J. 30, 33 (C.M.A. 1988). This is not one of those cases “which would cause the average person familiar with the facts to reasonably question the impartiality of the military judge.” United States v. Bolen, 26 M.J. 83 (C.M.A. 1988) (summary disposition). Therefore, I join in affirming the findings and sentence.
However, I wish to specifically disassociate myself from that portion of the majority opinion that refers to matters not raised on appeal and finds that the military judge had not fully advised appellant of his options on composition of the court-martial. The record reflects that appellant was specifically advised of his right to be tried by a court composed of members, that if he so desired, at least one-third of which would be enlisted members, and that, if he were found guilty of any offense, those mem*812bers would determine a sentence. The appellant was also told by the military judge that he could request to be tried by a military judge alone and that would mean that there would be no court members, that the judge alone would determine guilt or innocence, and, if the appellant were found guilty of any offense, an appropriate sentence. The appellant repeatedly responded he understood these rights, which he had discussed with his defense counsel. No more is required under Article 16 and R.C.M. 903.